Buchanan, J.
This cause was remanded at the August term 1859 “to enable the Jury to pass upon the question of good or bad faith in the defendants, and to settle the claims of the parties respectively for improvements and revenues.” 14 An. 598.
The Jury have found by their verdict, on the new trial, 1st, that defendants were possessors in good faith, 2nd, that defendants recover of plaintiffs six thousand and twenty dollars, the price paid by defendants for the land, and a further sum of eleven thousand nine hundred and eighty dollars, for improvements prior to March, 1855.”
From this verdict, and a judgment rendered in conformity thereto, the defen*699dants have appealed ; and plaintiffs join in the appeal, by answer filed in this court.
A careful examination of the evidence has not satisfied us that either party has reason to complain of the verdict. The question of good faith was expressly submitted by our decision to the jury, and that tribunal has solved it in favor of defendants.
The possessor in good faith is entitled, in case of eviction, to be reimbursed the amount expended by him for improvements. C. C.-3416. The amount found by the jury, on this head, although considerably short of that claimed by defen • dants, seems to us to be supported by the evidence.
As to that portion of the verdict which decrees a restitution of the price paid for the land by defendants, it is admitted by plaintiffs to be correct.
It is, therefore, adjudged and decreed, that the judgment of the District Court be affirmed, with costs. And it is further ordered, in confirmity to the agreement of counsel for plaintiffs and defendants, that the parties have thirty days, within which to file applications for re-hearing; and that as soon as this judgment shall become final, the record and opinion be forwarded to the clerk of the Supreme Court at Alexandria, who shall certify the decree to the District Court.